DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 02/24/2022 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2022.

Status of Claims
	Claims 1-14 are pending in the application, with claims 1-10 being examined and claims 11-14 being withdrawn pursuant to the election made in the reply filed 02/24/2022. 

Claim Objections
Claim 4 is objected to because of the following informalities:  Line 7 recites “a second rotation the rotatable platform” It appears that an “of” is missing between “rotation” and “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “each detection unit comprises a respective development area coated with an organic substance configured to produce a color development reaction with the heavy metals…” on lines 2-4. It is unclear if this organic substance is the same or different from the organic substance in claim 1, where it is recited on lines 10-11 “the detection unit coated with an organic substance configured to produce a color development reaction with the heavy metals…” 
Is the detection unit coated with an organic substance, and then there is a development area on the detection unit that is coated with a different organic substance? Where therefore there would be two organic substances on one detection unit? In which case it is suggested to amend the claim to recite “respective development area coated with a second organic substance” to clarify that it is a different organic substance from the organic substance in claim 1. 

It is stated on page 15 lines 11-16 of the instant specification that the detection unit 120 is made of a porous material, where the detection unit 120 “may include a development area (120a), which are coated with an organic material (organic ligand) capable of causing the color development reaction with the heavy metals…” 
For examination, it will be interpreted that the organic substance on the detection unit is more specifically the development area on the detection unit, the organic substance in claim 2 being the same as the organic substance in claim 1 as both the organic substances are configured to produce a color development reaction with the heavy metals. 
Claims 4-6 are rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/000009-A) in view of Cate (US-2014/0178978-A1).
Regarding claim 1, Cho teaches a device for qualitative analysis and quantitative analysis comprising a rotatable platform (platform 310) and a plurality of microfluidic structures disposed radially and symmetrically on the rotatable platform (310), wherein each of the plurality of the microfluidic structures comprises ([0084], Figure 4): 
It is understood that Figure 4 is showing platform 310 that has several microfluidic components on it, however it is just a section of the platform 310. As seen in Figure 3, which shows a disc fully, there are multiple sets of microfluidic components. As such, it is understood that Figure 4 is just a part of the disc and the full disc will have multiple sets of microfluidic structures similar to that seen in Figure 3.  
a sample injection unit (port 311a and first chamber 313a) configured to receive an injection of a respective fluid sample containing heavy metals ([0086], Figure 4); 
[0086] states that port 311a is formed in platform 310 (rotatable platform) and is capable of injecting the sample into first chamber 313a. Further, [0102] states that a signal is generated due to a reaction of a specific substance in a sample, where the substance can include heavy metals. 

a microfluidic siphon channel (microfluidic channel 331a) which is a passage providing fluid communication between the sample injection unit (311a and 313a) and one end of a detection unit (absorber 320) ([0088], [0090], Figure 4); 
the detection unit (320) coated with an organic substance configured to produce a color development reaction with the heavy metals of the fluid sample; and 
	[0102] states that the reaction region 321 that is on absorber 320 may include antibody, an enzyme, a protein, or a nucleic acid to detect substances such as heavy metals in a sample to produce a reaction that can produce a color or fluorescence. It is understood that these are organic substances that cause a color development with heavy metals. 
wherein each of the plurality of the microfluidic structures is configured to receive a different kind of the respective fluid samples than other ones of the plurality of the microfluidic structures, 
As stated previously, it is understood that there will be multiple sets of the microfluidic structures seen in Figure 4 in the same arrangement seen in Figure 3. It is seen in Figure 3 that 
wherein the device is configured to move the respective fluid samples from the respective sample injection unit (311a and 313a) to the respective microfluidic channel (331a) and then to the respective detection unit (320) when the rotatable platform (310) is rotated, and 
[0001] states that the device is drawn to a disk-shaped microfluidic device rotatable around a central axis as a rotation axis. [0090] states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a.
wherein the device is configured to provide a qualitative analysis of the fluid samples through the respective color development reaction of the heavy metals in the respective detection unit (320).
[0102] states that the reaction region 321 on the strip 320 (detection unit) may be one of an antibody, enzyme, protein, or nucleic acid, where the signal generated may be one of color or fluorescence due to interaction with heavy metals. It is understood that antibodies, enzymes, proteins, or nucleic acids are organic substances. It is understood that this is a qualitative analysis as the signal generated is either color or fluorescence. 
Cho does not teach a ruler configured to measure a color developed distance of the color development reaction, 

In the same problem solving area of determining the length of a colored region in a flow channel, Cate teaches a measurement scale (Cate; [0023]). 
	Specifically, Cate teaches a device 10 with a measuring scale 22 imprinted on the surface of the assembled device 10 (Cate; [0023], Figure 1B). As stated by the abstract, analyses for chemical detection include metal complexation. 
It would have been obvious to one skilled in the art to modify Cho such that it has the measuring scale as taught by Cate because Cate teaches that as a liquid moves along a capillary flow path and the flowing analyte reacts with a reagent, a color develops along the flow path, where the measurement scale is able to measure the distance without having to differentiate color hues and intensities (Cate; [0010], [0012]). 
	It is understood that the scale of Cate will allow for a quantitative analysis to be performed. 
	Regarding claim 2, modified Cho teaches the device according to claim 1. Modified Cho further teaches wherein each detection unit (320) comprises a respective development area (reaction region 321) coated with an organic substance configured to produce a color development reaction with the heavy metals of the respective fluid sample so that the respective fluid sample is developed and a respective reservoir area (second chamber 313b) connecting the respective microfluidic channel (331a) with the respective development area (321), wherein each reservoir area (313b) is provided in the one end of the respective detection 
	It is stated by [0102] of Cho that the reaction region 321 is on the absorber 320, and may be any one of an antibody, enzyme, protein, or nucleic acid, all understood to be organic substances. 
	Regarding claim 3, modified Cho teaches the device according to claim 1. Modified Cho further teaches wherein each sample injection unit (311a and 313a) includes a space (first chamber 313a) configured to receive the respective fluid sample and an opening (port 311a) configured to receive the injection of the respective fluid sample.
	[0086] of Cho states that port 311a formed in the platform 310 (rotatable platform) is capable of injecting the sample into the first chamber 313a (space configured to receive the respective fluid sample). 
	The instant specification on page 14 lines 10-20 and Figure 1B describes the sample injection unit, where it is understood that the sample injection unit 100 has an opening 100a where fluid is injected and a space for the fluid to be held. In Cho, 311a denotes a port where sample is introduced, and is therefore an opening. Cho also describes a first chamber 313a which is understood to be a space to hold injected sample. Therefore, it is understood that together the port 311a and first chamber 313a of Cho forms a sample injection unit. 
	Regarding claim 4, modified Cho teaches the device according to claim 2. Modified Cho further teaches wherein the device is configured to move the respective fluid samples by:

a second rotation the rotatable platform (310) so that the fluid sample moved to each respective microfluidic channel (331a) is moved to the respective reservoir area (313b); and 
stopping rotation of the rotatable platform (310) so that the fluid sample moved to each respective reservoir area (313b) is developed in the respective detection unit (320).
	 Cho teaches that is observed that fluid moves through the absorber at various velocities using various rotation speed programs (Cho; [0120]). [0124] of Cho states that the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds, then rotating at 6000 rpm to drain the absorbed fluid, rotating it at a slower rotation speed, and then absorbing fluid. [0090] of Cho states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
	Note: recitation of the device being configured to have a first rotation, second rotation, and stopping the rotation of the rotatable platform is an intended use of the device and does not provide additional structural limitations to the device. As the prior art is capable of being rotated at a first rotation, stopping the first rotation, a second rotation, and a stopped rotation, the prior art will read on the limitations of claim 4. 
Regarding claim 5, modified Cho teaches the device according to claim 4. Modified Cho further teaches wherein each microfluidic channel (331a) includes a portion of a “U” shaped tube that is configured to receive the respective fluid sample after the first rotation and before the second rotation of the rotatable platform (310). 
It is stated by [0090] of Cho that when the platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 (detection unit) through microfluidic channel 331a. It is also seen in Figure 4 that the microfluidic channel 331a (microfluidic siphon channel) has a U-shape. 
Regarding claim 6, modified Cho teaches the device according to claim 4. Modified Cho further teaches wherein the first rotation of the rotatable platform (310) is performed at 2000 to less than 4000 RPM for 5 to 20 seconds and the second rotation of the rotatable platform (310) is performed at 4000 to 6000 RPM for 3 to 10 seconds. 
	[0124] of Cho states that in an experiment, the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds to the absorber, rotating it at 6000 rpm to drain the absorbed fluid. 
	Note: recitation of the speeds that the rotatable platform is rotated is an intended use of the device, and does not provide additional structure to the device. As long as the prior art is capable of being rotated at 2000 to 4000 rpm and 4000 to 6000 rpm, the prior art will read on the claim limitations of claim 6.
	Regarding claim 7, modified Cho teaches the device according to claim 1. Modified Cho further teaches wherein the rotatable platform (310) is a circular disk having a diameter of 12 cm to 20 cm.  

	Note: when the only difference between the prior art and the claims is the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, see MPEP 2144.04 IV.A. 
	Regarding claim 8, modified Cho teaches the device according to claim 1. Modified Cho further teaches wherein each detection unit is made of paper. 
	It is stated by [0101] of Cho that absorber 220 can be made of paper. It is understood that the absorber 320 of Cho as seen in Figure 4 will be made out of the same material as the absorber 220 as seen in Figure 3. 
Regarding claim 9, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by modified Cho and the apparatus of modified Cho is capable of working on Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Cho (see MPEP §2115). 
. 

Claim 9 is alternatively rejected and claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/000009-A), and Cate (US-2014/0178978-A1), in further view of Rupp (US-2003/0203495-A1). 
Regarding claim 9, if it is determined that modified Cho does not teach wherein the heavy metals included in each of the fluid samples comprise Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+, in the same problem solving area of detecting elemental imbalances, Rupp teaches a self-diagnostic test for screening elemental mineral imbalances using mineral specific reagents to a sample from a patient (Rupp; [0002], [0011]). 
	Specifically, Rupp teaches suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol (see Table 1). As described in the instant specification on pages 18 and 19, PAN (1-(2-pyridylazo)-2-naphthol), bathophenanthroline, dimethylglyoxime, diphenylcarbazide, and dithizone are all described as an organic substance. Where the listed compounds of Rupp detect nickel, iron, copper, lead, and mercury as seen in Table 1. 
It would have been obvious to one skilled in the art to modify the reaction region of modified Cho such that it has dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN as taught by Rupp, because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body 
Regarding claim 10, modified Cho teaches the device according to claim 9. Modified Cho further teaches wherein the organic substance that coats the first detection units comprises dimethylglyoxime, bathophenanthroline, dithiooxamide, dithizone diphenylcarbazide, or 1-(2-pyridylazo)-2-napthol, see claim 9 supra.

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. F Hoffman-La Roche Akchen Gezel Shaft (JP-2019513977-A), who teaches a cartridge with a fluid structure 110 that comprises a sample inlet 112, and a measuring structure 114 with a connection 118 to the fluid structure 110 ([0080], Figure 1). [0081] further teaches where the measurement structure 114 includes an absorbent structure 126 such that fluid disposed in the measurement structure inlet 116 is drawn towards the absorbent structure 126, where antibodies or other reactive chemicals are disposed on chromatography membrane 120 with detection zone 122. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-2, 4-6, 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11 of copending Application No. 16/638,350 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and reference claims are drawn to a device for qualitative and quantitative analysis comprising a rotatable platform with a plurality of microfluidic structures. It is understood that the “organic substance” of the instant claims is broader than the “organic ligand” of the reference claims. Further, the instant claims recite a “detection unit coated with an organic substance” which is broader than the reference claims, which has the detection unit coated with different respective reagents, or detection members coated with organic ligands of different respective concentrations. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-7, 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/638,327 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference claims are drawn to a device for qualitative and quantitative analysis comprising a rotatable platform with a plurality of microfluidic structures. It is understood that the “organic substance” of the instant claims is broader than the “organic ligand” of the reference claims. Further, the instant claims . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-10 of copending Application No. 16/637,969 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference claims are drawn to a device for qualitative and quantitative analysis comprising a rotatable platform with a plurality of microfluidic structures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796